Title: To Thomas Jefferson from André Limozin, 6 August 1788
From: Limozin, André
To: Jefferson, Thomas


          Le Havre, 6 Aug. 1788. Acknowledges TJ’s of 25 and 30 July, and will apply for consular appointment at Le Havre. “The bust of Marquis Fayette is still here for want of ships opportunities for Virgina  since it came to hand. The Irish beef is much beter cured than that which comes from Hambro, which will not keep long in warm Climates, for want of knowledge how to salt it and how to cure it. They have the most stupid and obstinate method notwithstanding my observations to imploy Lunebourg’s Salt, which is white but very weak and the Holstein’s Beef being full of Blood the Pickle made with that Salt is soon Spoiled.” TJ’s articles from Amsterdam left this day “Plombed with acquit a Caution by a Wagon,” to be delivered at the douane of Paris and the duty to be paid there; has been informed this date by Holland that Swedish army has begun hostilities in Finland. “Our Government hath it seems sent orders to Bordeaux to purchase all the good Foreign Hemp which was there. Your cask Smoaked Beef is forwarded to you likewise by Wagon along with your articles arrived from Amsterdam.”
        